The plaintiffs below were riding with friends in an automobile, the husband being on the front seat with the driver who owned the car, the wife and two other ladies were on the rear seat, all being guests of the owner and driver of the car on a pleasure ride. At *Page 1073 
a crossing a motor bus collided with the car and the wife was injured.
In an action by the husband and wife for personal injuries to the wife judgment was rendered against the defendant motor company in favor of the husband for one amount and in favor of the wife for a different and much larger amount. A writ of error was taken by the defendant. The verdict does not clearly reflect the probative effect of the evidence. The damages awarded to the wife appear to be excessive in view of all the evidence as to her injury; and there was substantial evidence tending to show contributory negligence of the husband which if established would bar recovery by him. See T.  G. C. v. Lynch,91 Fla. 375, 108 So. 560. In this state of the record a new trial should be granted.
Reversed.
BUFORD, C.J., AND WHITFIELD, ELLIS AND TERRELL, J.J., concur.
BROWN, J., concurs specially.